Title: From Thomas Jefferson to Adam Lindsay, 20 December 1791
From: Jefferson, Thomas
To: Lindsay, Adam



Sir
Philadelphia Dec. 20. 1791.

Your favor of the 4th. inst. came duly to hand as did also the 3. boxes of candles by capt. Johnston. I shall, as you desire, await the remaining 110 ℔ to remit you the cost of the whole in one bill. I shall thank you to keep in mind my request for the Hughes’s crab cyder of the best quality. It is in high esteem here.
I rejoice to hear of the daily increase of Norfolk, being satisfied that every place on the waters of the Chesapeake and Albemarle sound must, by a law of nature, become secondary and subordinate to it. An accidental circumstance has thrown it into the rear of the race, and the advantages gained in the mean time by other places, will assist to keep them the longer ahead. But in the long run, natural advantages must prevail over those which are merely acquired.—I am with much esteem Sir Your very humble servt.,

Th: Jefferson

